Citation Nr: 0824380	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  99-21 282	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins.  

2.  Entitlement to service connection for claimed loss of 
teeth.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1952 
to April 1963.  

In November 2005, the Board of Veterans' Appeals (Board) 
remanded the issues of service connection for a stomach 
disorder, foot disorder, loss of teeth, and varicose veins to 
the RO for additional development.  

An April 2008 rating decision granted service connection for 
tinea pedis and gastroesophageal reflux disease and assigned 
no percent ratings to each, effective on November 2, 2005.  

The veteran's petition to advance his case on the docket due 
to advanced age was granted on June 30, 2005.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  



FINDINGS OF FACT

1.  The currently demonstrated varicose veins involving each 
leg are shown as likely as not to have had their clinical 
onset during the veteran's period of service in excess of 10 
years.  

2.  The veteran's teeth noted as missing at the time of 
separation from service are not shown to have been extracted 
due to a combat or other trauma or as the result of a disease 
process that can be construed as having been acquired during 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by varicose veins of each leg is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  The veteran's claim of service connection for loss of 
teeth must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.381, 17.161 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

With respect to the veteran's claim of service connection for 
loss of teeth, the Board notes that the notice and duty to 
assist provisions of VCAA are not applicable to a claim that 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Manning v. Principi, 
16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet. App. 
165 (2001).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim of 
service connection.  38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue of service connection for 
varicose veins.  

In April 2001, September 2005 and November 2005, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records if he 
provided relevant information about the records.  No 
additional private evidence was subsequently added to the 
claims files.  

Based on this record, the Board finds that VA's duty to 
notify the veteran has been satisfied.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was conducted in December 2007.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2000 RO hearing and at his June 2005 travel 
board hearing.  

The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, as there is no evidence that any failure on the 
part of VA to further comply with VCAA reasonably affects the 
outcome of this case, the Board finds that any such defect is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Varicose Veins

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  


Analysis

Much of the veteran's service treatment record is missing and 
unavailable for review at this time.  However, a copy of a 
February 1957 examination report and a March 1963 examination 
report performed in connection with his discharge from 
service are on file.  

Neither report contains any specific notation of varicose 
veins of either leg.  In fact, the initial competent evidence 
showing varicose veins was a VA examination in May 1999, over 
36 years after service, when mild superficial varicosities of 
each lower extremity were diagnosed.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

The recent VA examination in December 2007 duly noted the 
absence of documentation showing the presence of varicose 
veins in service.  However, the VA examiner referred to a 
medical study that showed that symptoms of aching, cramping, 
itching, fatigue and swelling were found more frequently in 
participants with varicose veins.   

In this context, it is pertinent to note that the separation 
examination report recorded that the veteran reported having 
pain in feet after prolonged standing associated with cramps 
in the legs for the past 2 to 3 years.  This statement 
recorded during service, along with the veteran's own 
credible assertions about having varicose veins in service, 
tend to show that the claimed varicose veins as likely as not 
had their clinical onset during his period of active service 
that extended for more than 10 years.  

The veteran has testified that his varicose veins developed 
in service.  Ordinarily, a layperson without medical 
training, such as the veteran, is not considered competent to 
comment on medical matters such as rendering a diagnosis or 
an opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

However, given the absence of a complete service treatment 
record in this case, these statements by the veteran take on 
greater significance and must be fully addressed along with 
the other evidence on file in deciding this appeal.  This 
credible testimony tends to place the evidentiary record in 
relative equipoise.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for varicose veins is warranted.  


Loss Of Teeth

Law and Regulations

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.161, 3.381.  A veteran 
having a service-connected, noncompensable dental condition 
determined to be the result of combat wounds or other service 
trauma will be eligible for VA dental care on a Class II(a) 
basis.  
38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during military service.  VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1).  


Analysis

Although the veteran has perfected an appeal as to his claim 
of service connection for a dental disorder for compensation 
purposes, the Court has specifically held that such is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).  However, in this case, the veteran, 
who now has full upper and partial lower dentures, has not 
requested service connection for treatment purposes.  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  This type of compensable dental 
condition includes that based on the loss of  teeth due to 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  Missing teeth that are not restorable by 
suitable prosthesis may be compensable for rating purposes 
under Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  

The accompanying Note qualifies this further by stating that, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

Although an entrance examination report is not on file, the 
March 1963 separation examination report shows that the 
veteran had 14 teeth identified by symbols as being missing.  
These were shown to be teeth numbered as 1-3, 14-19, 23, 26 
and 30-32.  None was shown to have been replaced by denture 
or bridge on this report.  

However, the other available examination report dated in 
February 1957 shows his missing teeth numbered as 1, 16, 17 
and 32.  The tooth numbered as 2 and teeth numbered as 13-15 
were noted by symbols to have been replaced by dentures.  
Teeth numbered as 18-19, tooth numbered as 23, tooth numbered 
as 26 and teeth numbered as 30-31 were noted by symbols to 
have been replaced by fixed bridges.  

The VA examination in December 2007 shows that the veteran 
currently wears a full set of upper dentures and partial 
lowers.  He was noted to have only 6 remaining lower teeth.  

Thus, the veteran currently is not shown to have lost teeth 
that are not restorable as the result of the loss of 
substance of the body of the maxilla or mandible caused by 
disease or trauma in service, nor has he claimed otherwise.  
Therefore, the veteran does not have a service-connected 
compensable dental disability (Class I).  See 38 C.F.R. § 
17.161(a).  

In addition, the extractions during service described by the 
veteran in this case cannot be construed as being due to 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The veteran does not contend, nor does the record indicate, 
that he experienced any dental trauma in service.  Therefore, 
the veteran does not have a service-connected, non-
compensable dental condition adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).  

The veteran has testified that the teeth noted as missing in 
service had been extracted and restored shortly after his 
period of basic training.  While the exact dates and reasons 
for treatment are not clear, the extractions are not shown to 
have taken place more than 180 days after his entering 
service.  

Without a showing of trauma during service, on this record, 
none of the teeth reported as missing at the time of service 
discharge can be identified as service connected on the basis 
of incurrence or aggravation, even to establish basic 
eligibility for outpatient dental treatment.  Finally, no 
competent evidence has been presented to support the 
veteran's assertions that the teeth extracted after service 
are due to an event or incident of his period of active 
service.  

Based on this record, the claim of service connection for the 
loss of teeth must be denied by operation of law.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
Accordingly, the claim of service condition for the loss of 
teeth must be denied under the law.  



ORDER

Service connection for varicose veins is granted.  

The claim of service connection for loss of teeth is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


